UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F (MARK ONE) [ ] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2006 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO [ ] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Event Requiring this Shell Company Report COMMISSION FILE NUMBER 000-27476 COOLBRANDS INTERNATIONAL INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) Not Applicable (TRANSLATION OF REGISTRANT'S NAME INTO ENGLISH) Province of Ontario, Canada (JURISDICTION OF INCORPORATION OR ORGANIZATION) 210 Shields Court Markham, Ontario Canada L3R 8V2 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) SECURITIES REGISTERED OR TO BE REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT. NAME OF EACH EXCHANGE TITLE OF EACH CLASS ON WHICH REGISTERED Not Applicable SECURITIES REGISTERED OR TO BE REGISTERED PURSUANT TO SECTION 12(g) OF THE ACT. Not Applicable (TITLE OF CLASS) (TITLE OF CLASS) SECURITIES FOR WHICH THERE IS A REPORTING OBLIGATION PURSUANT TO SECTION 15(d) OF THE ACT. Class A Subordinate Voting Shares Class B Multiple Voting Shares (TITLE OF CLASS) INDICATE THE NUMBER OF OUTSTANDING SHARES OF EACH OF THE ISSUER'S CLASSES OF CAPITAL OR COMMON STOCK AS OF THE CLOSE OF THE PERIOD COVERED BY THE ANNUAL REPORT. Subordinate Voting Shares: 50,049,774 Multiple Voting Shares: 6,025,659 INDICATE BY CHECK MARK IF THE REGISTRANT IS A WELL-KNOWN SEASONED ISSUER, AS DEFINED IN RULE [ ] YES [X] NO IF THIS REPORT IS AN ANNUAL OR TRANSITION REPORT, INDICATE BY CHECK MARK IF THE REGISTRANT IS NOT REQUIRED TO FILE REPORTS PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. [X] YES [ ] NO INDICATE BY CHECK MARK WHETHER THE REGISTRANT (1) HAS FILED ALL REPORTS REQUIRED TO BE FILED BY SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DURING THE PRECEDING 12 MONTHS (OR FOR SUCH SHORTER PERIOD THAT THE REGISTRANT WAS REQUIRED TO FILE SUCH REPORTS), AND (2) HAS BEEN SUBJECT TO SUCH FILING REQUIREMENTS FOR THE PAST 90 DAYS. [X] YES [ ] NO INDICATE BY CHECK MARK WHETHER THE REGISTRANT IS A LARGE ACCELERATED FILER, AN ACCELERATED FILER, OR A NON-ACCELERATED FILER. SEE DEFINITION OF “ACCELERATED FILER” IN RULE 12B-2 OF TE EXCHANGE ACT (CHECK ONE): LARGE ACCELERATED FILER [ ] ACCELERATED FILER [X] NON-ACCELERATED FILER [ ] INDICATE BY CHECK MARK WHICH FINANCIAL STATEMENT ITEM THE REGISTRANT HAS ELECTED TO FOLLOW. [X] ITEM 17 [ ] ITEM 18 IF THIS IS AN ANNUAL REPORT, INDICATE BY CHECK MARK WHETHER THE REGISTRANT IS A SHELL COMPANY (AS DEFINED IN RULE 12b-2 OF THE EXCHANGE ACT [ ] YES [X] NO TABLE OF CONTENTS Item 1 Identity of Directors, Senior Management and Advisers…………… 2 Item 2 Offer Statistics and Expected Timetable…………… 2 Item 3 Key Information…………… 2 Item 4 Information on the Company…………… 5 ITEM 4A Unresolved staff comments……………. 12 Item 5 Operating and Financial Review and Prospects…………… 20 Item 6 Directors, Senior Management and Employees…………… 40 Item 7 Major Shareholders and Related Party Transactions…………… 56 Item 8 Financial Information…………… 59 Item 9 The Offer and Listing…………… 60 Item 10 Additional Information…………… 62 Item 11 Quantitative and Qualitative Disclosures About Market Risk…………… 69 Item 12 Description of Securities other than Equity Securities…………… 70 Item 13 Defaults, Dividend Arrearages and Delinquencies…………… 70 Item 14 Material Modifications to the Rights of Security Holders and Use of Proceeds…………… 70 Item 15 Controls and Procedures…………… 70 Item 16 [Reserved]…………… 71 ITEM 16A aUDIT COMMITTEE FINANCIAL EXPERT…………… 71 ITEM 16B CODE OF ETHICS…………… 71 ITEM 16C PRINCIPAL ACCOUNTANT FEES AND SERVICES……………. 71 ITEM 16D EXEMPTIONS FROM LISTING STANDARDS FOR AUDIT COMMITTEES…………… 71 ITEM 16E PURCHASE OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS…… 71 Item 17 Financial Statements…………… 73 Item 18 Financial Statements…………… 73 Item 19 Exhibits…………… 73 FORWARD-LOOKING STATEMENTS This report contains certain forward-looking statements with respect to CoolBrands International Inc., its subsidiaries and affiliates (the “Corporation,” the “Company” or “CoolBrands”). These statements are often, but not always, made through the use of words or phrases such as “expect”, “should continue”, “continue”, “believe”, “anticipate”, “estimate”, “contemplate”, “target”, “plan”, “budget” “may”, “will”, “schedule” and “intend” or similar formulations. By their nature, these forward-looking statements are necessarily based upon a number of estimates and assumptions that, while considered reasonable by management, are inherently subject to significant, known and unknown, business, economic, competitive and other risks, uncertainties and other factors affecting CoolBrands specifically or its industry generally that could cause actual performance, achievements and financial results to differ materially from those contemplated by the forward-looking statements. These risks and uncertainties include the Company’s ability to sell certain assets and businesses to generate liquidity; the Company’s ability to generate adequate gross margins from its remaining businesses; the tastes and preferences of the U.S. retail consumer of CoolBrands’ products; the ability of CoolBrands to be competitive in the highly competitive U.S. market for frozen dessert products at its substantially reduced size; fluctuations in consumption of CoolBrands’ products and services as a result the seasonal nature of the frozen dessert industry; the ability of CoolBrands to retain or acquire shelf space for its products in supermarkets, club stores and convenience stores; the ability of CoolBrands to rebuild the business given the service and production issues it has had as a result of its downsizing; the ability of CoolBrands to liquidate its remaining business efficiently; the ability of CoolBrands to invest in or merge with another operating business; the ability of CoolBrands to effectively manage the risks inherent with any mergers and acquisitions; the effect on foreign operations of political, economic and regulatory risks; currency risk exposure; the ability to recruit (if the Company tries to rebuild) and retain qualified employees; changes in prices for raw materials; the ability of CoolBrands to pass on cost increases resulting from inflation; and other risks described from time to time in publicly filed disclosure documents of CoolBrands and its subsidiaries and affiliates. In view of these uncertainties we caution readers not to place undue reliance on these forward-looking statements. Statements made in this document are made as of August 31, 2007 and CoolBrands disclaims any intention or obligation to update or revise any statements made herein, whether as a result of new information, future events or otherwise. All dollar amounts referred to herein are in United States dollars unless otherwise noted. PART I Item 1 Identity of Directors, Senior Management and Advisers Not applicable. Item 2 Offer Statistics and Expected Timetable Not applicable. Item 3 Key Information Item 3(A) Selected Financial Data The following selected financial data for the five years ended August 31, 2006 are derived from the audited consolidated financial statements of CoolBrands. These selected financial data should be read in conjunction with "Operating and Financial Review and Prospects" and our consolidated financial statements and notes thereto. In 2005, the Company adopted generally accepted accounting principles in the United States and changed its reporting currency from Canadian dollars to U.S. dollars. For comparative purposes, historical financial statements and notes have been restated to reflect these changes. Statement of Operations Data (000 omitted, except for per share data) For the year ended August 31, 2006 2005 2004 2003 2002 Revenues $99,348 $149,710 $280,736 $161,394 $94,616 Net (loss) income from continuing operations $(63,620) $(69,016) $20,325 $15,031 $8,978 (Loss) income from discontinued operations (6,972) (5,054) 3,187 3,795 3,019 Gain on sale of discontinued operations 410 Net (loss) earnings $(70,182) $(74,070) $23,512 $18,826 $11,997 Basic (loss) earnings per share from continuing operations $(1.13) $(1.23) $0.37 $0.29 $0.19 Basic (loss) earnings per share from discontinued operations (0.12) (0.09) 0.05 0.07 0.06 Basic (loss) earnings per share $(1.25) $(1.32) $0.42 $0.36 $0.25 Fully diluted (loss) earnings per share from continuing operations $(1.13) $(1.23) $0.37 $0.28 $0.18 Fully diluted (loss) earnings per share from discontinued operations (0.12) (0.09) 0.05 0.07 0.06 Fully diluted (loss) earnings per share $(1.25) $(1.32) $0.42 $0.35 $0.24 Balance Sheet Data (000 omitted, except for per share data) As At August 31, 2006 2005 2004 2003 2002 Working Capital $(23,992) $28,477 $118,138 $58,985 $34,796 Total Assets $160,548 $297,845 $317,257 $223,684 $179,972 Total Long-Term Liabilities(1) $3,173 $17,514 $25,658 $34,205 $24,677 Shareholders' Equity $61,118 $138,406 $211,101 $132,714 $107,513 Number of Shares issued and outstanding: Class A Subordinate Voting Shares 50,049 49,918 49,863 45,629 45,497 Class B Multiple Voting Shares 6,026 6,029 6,030 6,179 6,209 1 At August 31, 2006, the Company had $10,077 outstanding under the Corporate Credit Facility, as defined in Recent Developments – 2006, and $23,501 outstanding under the Americana Credit Facility, as defined in Recent Developments – 2006, ($6,418 under the revolver and $17,083 under the term loans). As of May 31, 2006 and August 31, 2006, the Company and Americana Foods were in default of certain financial covenants of each of the Americana Credit Facility and the Corporate Credit Facility. Accordingly the debt outstanding under the Corporate Credit Facility and Americana Credit Facility was classified as current liabilities in the August 31, 2006 Balance Sheet. Item 3(B) Capitalization and Indebtedness Not applicable. Item 3(C) Reasons for the Offer and Use of Proceeds Not applicable. Item 3(D) Risk Factors In addition to the other information contained and incorporated by reference in this Annual Report on Form 20-F, the following risk factors should be carefully considered in evaluating the Company and its business: Our filing is not in conformity with SEC rules and regulations This annual report does not include full certifications by our Chief Executive Officer and Chief Financial Officer as required by Exhibits 12 and 13 of this report. Accordingly, this report does not fully comply with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934. Failure to conform to SEC disclosure requirements could expose us to greater risks for litigation, regulatory proceedings or enforcement actions. Such matters, if they were to occur, could be time consuming and distract management from the conduct of business and we could be required to pay damages or penalties or have other remedies imposed, which could harm our business, financial condition, results of operations and cash flows. We May Incur Losses in Connection with Litigation We currently are and we may continue to be subject to legal proceedings and disputes with joint-venture partners, franchisees, former franchisees and others. We may not have sufficient resources to continue the defense of these proceedings or to satisfy any adverse judgment that may be rendered against us. See “Legal Proceedings”. Credit Risk We rely on major retailers in the U.S. for a substantial portion of our sales. As a result of this concentration of sales and accounts receivable, we are subject to certain credit risks. In fiscal 2006 and fiscal 2005, one customer accounted for 10.2% and 17%, respectively, of our sales from continuing operations. Key Personnel We are currently dependent upon a small number of key management personnel. The loss of these key personnel may adversely affect our ultimate financial position. Due to recent dispositions of businesses made by us, we may be unable to retain appropriate personnel on a going forward basis. We have entered into incentive programs with certain key employees in order that they assist in the winding up of certain operations in the U.S. Mergers, Acquisitions and Dispositions We have made acquisitions of, or significant investments in, businesses or assets with complementary products or unrelated industries and we may do so again in the future. Acquisitions involve numerous risks, including but not limited to: (i) diversion of our management’s attention from other operational matters; (ii) the inability to realize expected synergies from the acquisition; (iii) impairment of acquired intangible assets as a result of worse-than-expected performance of the acquired operations; (iv) integration and retention of key employees; and (v) integration of operations. Mergers and acquisitions are inherently subject to significant risks, and the inability to effectively manage these risks has materially and adversely affected our business, financial condition and results of operations. Since the end of fiscal 2006, we have made several additional dispositions of businesses and as of August 30], 2007, we no longer operate any active businesses. The last remaining operating businesses of the Company were a manufacturing operation of frozen dessert products in California that was sold on March 30, 2007 and the operation of a manufacturing facility in Arkansas pursuant to a Copack arrangement that was finished on August 5, 2007. Inflation Inflation can significantly impact ice cream, frozen desserts ingredients, including milk, butterfat and packaging costs. In the past, we have been able to pass on ingredient, energy and freight cost increases by raising prices on selected product lines. Because of our current level of operations, we do not believe inflation will materially affect on our business. Raw Materials We are subject to risks with respect to our cost of raw materials, some of which are subject to changes in commodity prices, particularly the cost of butterfat, which is used to produce ice cream products. From time to time, we have used hedging contracts to reduce our exposure to such risks with respect to our raw material costs. We were not a party to any hedging contracts in fiscal 2006 nor are we currently a party to any hedging contracts. Consumer Tastes Our products are ultimately purchased by the U.S.retail consumer, whose tastes and preferences are subject to variation and change. Although carefully monitored, these changes cannot be controlled and are difficult to predict. Seasonality The frozen dessert industry generally experiences its highest volume during the spring and summer months and its lowest volume in the winter months. Shelf Space Our existing shelf space for our products, along with that of all other products, is reviewed at least annually by our customers. Supermarket, club store and convenience store chains reallocate their total shelf space taking into effect a number of variables, including the number of new products being introduced at any given time, the amount of new product placement fees (slotting fees) being offered by companies in the ice cream and frozen dessert treats industries and by changing consumer tastes and fads. As a result, we are subject, in any given year, to the loss of shelf space with our customers and the loss in revenues associated with the sale of those products. There is also substantial risk that the sales of such new products will not be as successful as we had previously estimated or as successful as new products introduced by us in the past. The risks associated with the reallocation of shelf space by our customers and the development and introduction of new products could have a material adverse effect upon our financial position and results of operations. Because we are no longer manufacturing product as described in Item 4(B) foodservice segment, we will not be competing in our current situation for shelf space. Competition We have historically derived a substantial portion of our revenues from our operations in the United States. The U.S. market for frozen desserts is highly competitive. As competitors introduce new products or revise their supply or pricing strategies, we may encounter additional and more intense competition. Such competitors may have greater name recognition and more extensive financial, technological, marketing and personnel resources than we do. We have significantly downsized our operations and no longer have the resources or base of business to compete with our traditional competitors. Rebuild the Business We may try to rebuild the business. However as a result of the downsizing and the adverse affect it has had on remaining operations, customers and vendors may be reluctant to do business with us and as a result, it may be difficult for us to rebuild, if attempted, to a level of profitability. Purchase of New Business We may try to purchase a new business. There is significant competition in the buying and selling of businesses and we may not be able to identify target acquisitions that are appropriate from a strategic perspective, a management perspective, and a price perspective. Additionally, if we were able to identify an acquisition target, we would be required to, among other things (i) successfully integrate new management and (ii) develop a growth strategy. Lease Obligations We have abandoned several leased properties. The Company has significant financial obligations under these leases. See Item 5 Operating and Financial Review and Prospects-Contractual Obligations. We may not be able to settle these lease obligations under favorable terms. Liquidity We currently have sufficient working capital to fund operations for the next twelve months. If we are unable to wind down existing businesses which are operating at a loss, on a timely basis, or if an adverse judgment were entered against us in any litigation asserted or unasserted at this time, the Company’s liquidity may be reduced to levels that make it difficult to purchase a new business or to continue to operate. Item 4 Information on the Company Item 4(A) History and development of the Company The Corporation was formed under the Business Corporations Act (Ontario) by articles of amalgamation dated September 7, 1994 under the name Yogen Fruz World-Wide Inc. On March 18, 1998, the Corporation was continued under the Companies Act (Nova Scotia) under the name Yogen Fruz World-Wide Inc. and reorganized its share capital to provide for multiple voting shares and subordinate voting shares. On March 15, 2000, the Corporation amended its articles to change its name to CoolBrands International Inc. On February 27, 2006, the shareholders of the Corporation passed a special resolution to continue the Corporation under the Canada Business Corporation Act effective March 27, 2006. Additionally on February 27, 2006, the shareholders of the Corporation passed a special resolution which resulted in the collapse of the dual class structure on May 31, 2007. (See “Recent Developments – 2006” for further discussion) The principal and registered office of the Corporation is located at 210 Shields Court, Markham, Ontario, L3R 8V2. The Corporation's principal office in the United States was closed on March 31, 2007. See discussion of discontinued operations in Item 5, “Operating and Financial Review and Prospects,” “Discontinued Operations.” As of the date hereof, the Company is no longer manufacturing product, other than under its Co-Packing arrangement pursuant to the sale of the foodservice segment in January discussed below in the description of the foodservice sale. The Company is liquidating existing inventory and trying to sell its real estate, equipment and trade names that it owns. Recent Developments Significant developments since August 31, 2006 include: · In September 2006, Eskimo Pie Corporation, a wholly-owned subsidiary of the Corporation, sold its Value America flavors and ingredients division, which comprised substantially all of the Corporation’s dairy component segment for gross proceeds of approximately $8,250,000 to an unaffiliated third party. · In September 2006, a lawsuit was filed in the Supreme Court of the State of New York against the Corporation and certain of its subsidiaries and employees of Americana Foods by Americana Foods Corporation. Americana Foods Corporation, which, through Capricorn Investors III LP, owns a 49.9% interest in Americana Foods, is seeking monetary damages, certain declaratory orders and injunctive relief based on an alleged erosion in the value of its investment. · On October 11, 2006, the lenders to Americana Foods Limited Partnership (“Americana Foods”), CoolBrands’ 50.1% owned joint venture facility in Dallas Texas, under the Americana Credit Facility (as defined below in Recent Developments-2006), advised Americana Foods that, on account of the existing defaults under its credit facilities, they were no longer willing to lend funds and demanded full and immediate repayment on all borrowings. Certain subsidiaries of the Corporation filed an involuntary petition against Americana Foods under Chapter 7 of the U.S. Federal Bankruptcy Code, and Americana Foods ceased operations in October 2006. · In November 2006, the Corporation’s subsidiary, Eskimo Pie Frozen Distribution, Inc. (“EPFD”), sold substantially all of its “direct store door” frozen distribution assets in Florida, California, Oregon and Washington to an unaffiliated third party, for net proceeds of approximately $5,736,000. · On November 17, 2006, 2118769 Ontario Inc., a company controlled by Mr. Michael Serruya, currently the Company’s Chairman, President and Chief Executive Officer, (“2118769”), entered into an agreement to acquire, at par, all of the indebtedness of the senior lenders under the Americana Credit Facility. In connection with this purchase, 2118769 also entered into a forbearance agreement (“Forbearance Agreement”) with CoolBrands pursuant to which 2118769 agreed, for a period of 6 months, not to take any action to demand repayment of the indebtedness on account of existing defaults under the Americana Credit Facility( as defined below in Recent Developments-2006). As part of this transaction, JPMorgan Chase Bank, N.A. (“JPMorgan”) and the other senior lenders agreed to continue to make available to the Corporation $8,000,000 under the Corporate Credit Facility, as defined below in Recent Developments-2006. Mr. Serruya, through 2118769, also established a $5,000,000 letter of credit in favor of the senior lenders as additional security for the $8,000,000 Corporate Credit Facility (as defined below in Recent Developments-2006). In consideration for 2118769 entering into both the Forbearance Agreement and providing the Letter of Credit to the senior lenders, the Company issued to Mr. Michael Serruya, warrants to purchase up to 5.5 million subordinate voting shares. The warrants expire in November 2011 and the exercise price is Cdn $0.50 per warrant. · Also on November 17, 2006, the Corporation replaced its independent directors, Mr. Robert E. Baker, Mr. William McMananan, Mr. Joshua L. Sosland and Ms. Beth L. Bronner, with Mr. Romeo DeGasperis, Mr. Garry Macdonald, and Mr. Ronald W. Binns. Additionally, on this date Mr. David Stein resigned from the board of directors. · On January 24, 2007, the Corporation sold, through its subsidiaries Eskimo Pie Corporation and Integrated Brands Inc., their Eskimo Pie and Chipwich Brands and Real Fruit trademark, along with Eskimo Pie soft serve brands and related foodservice business segment, to Dreyer’s Grand Ice Cream Inc. (“Dreyers”), an indirect subsidiary of Nestle S.A., for a purchase price of approximately $18,925,000. The purchase price includes approximately $4,000,000 in inventory and accounts receivables. Dreyer’s also assumed related liabilities in the amount of approximately $1,000,000. A portion of the proceeds from the sale were utilized to pay off the amounts outstanding under the Corporate Credit Facility. · On January 30, 2007, effective January 27, 2007, the Corporation sold all of the issued and outstanding stock of CoolBrands Dairy, Inc. (“CBD”), an indirect, wholly owned subsidiary of the Corporation to Lily Acquisition, LLC. As consideration for the transaction, the Corporation received $45,000,000 in cash, a $5,000,000 subordinated promissory note and a warrant to purchase 200 shares of common stock of Yogurt Holdings II Inc. at a price of $12,500 per share. · In February 2007, the Company closed its printing and packaging plant in Bloomfield, New Jersey and is actively marketing the plant for sale. · The Company was served notice on March 12, 2007 by Godiva Chocolatier, Inc. and Godiva Brands, Inc. alleging that the Company has breached its license agreement and the licensor has filed a claim in the Supreme Court of the State of New York for damages of $14 million for breach of contract plus additional damages. The outcome and resolution of such claim is uncertain at this time. · On March 30, 2007, the Company sold its frozen dessert operation at Norwalk, California to an unrelated third party for proceeds of approximately $4,600,000. 2006 · CoolBrands reported a consolidated net loss for the year ended August 31, 2006 of $(70,182,000). Major developments in fiscal 2006 included: · On September 2, 2005, the Corporation entered into an amendment to its credit facilities with JPMorgan Chase Bank, N.A.(“JPMorgan Chase Bank, N.A.” or “JPMorgan”) (the “Credit Amendment”). The Credit Amendment extended the maturity of the existing facilities from November 1, 2005 until January 3, 2006 and waived defaults in its financial covenants resulting from the Corporation’s performance for the quarters ended May 31, 2005 and August 31, 2005. The Credit Amendment also eliminated all of the existing financial covenants from the loanagreements through the remainder of the term. The Credit Agreement was refinanced in April 2006 as described below. · On December 23, 2005, the Corporation sold substantially all of its franchising division to International Franchise Corp., a related party, for cash consideration of $8 million. The Corporation received a fairness opinion from an unaffiliated third party in connection with this transaction. · On February 27, 2006, the shareholders of the Corporation passed a special resolution to exchange each Class A subordinate voting share (the “Subordinate Voting Shares”) and each Class B multiple voting share (the “Multiple Voting Shares”) into one common share. This change occurred on May 31, 2007. Upon the change to the Corporation’s dual class structure becoming effective, the Board Representation Agreement and the Trust Agreement terminated. Prior to termination, the parties agreed that the Corporate Governance Committee make all nominations for membership to the board of directors of the Corporation. Copies of the Board Representation Agreement and Trust Agreement are available onthe Internet atwww.sedar.com. · On February 27, 2006, the shareholders of the Corporation passed a special resolution to continue the Corporation under the Canada Business Corporations Act. This change was effected on March 27, 2006. · On April 21, 2006, the Corporation signed definitive agreements in respect of new credit facilities with a syndicate of lenders led by JPMorgan (the “April 21 Credit Agreements”). The facilities were structured as follows: (a) a $48,000,000 senior secured revolving credit facility in respect of which CoolBrands and certain of its subsidiaries (with the exception of Americana Foods) are borrowers (the “Corporate Credit Facility”) and (b) a $25,500,000 senior secured credit facility consisting of a $8,000,000 senior secured revolving credit facility and $17,500,000 of term loans in respect of which Americana Foods is the borrower ( together ,the “American Credit Facility”). The facilities were originally for a term of three years and provided for interest at the bank’s prime rate. · On July 21, 2006, the Corporation announced that it had breached a covenant in the April 21 Credit Agreements. The breach resulted from a breach by Americana Foods of a financial covenant under the Americana Credit Facility. · As a result of the continued significant losses of Americana Foods, which was in default under the Americana Credit Facility, Americana Foods was placed into bankruptcy under an involuntary petition of bankruptcy under Chapter 7 of the U.S. Bankruptcy Code by certain subsidiaries of the Company as creditors of Americana Foods, and ceased operations in October 2006. Americana Foods generated a loss of $(23,542,000), net of the minority interest, including $11,150,000 of write-downs of certain assets to estimated net realizable value. Principal Capital Expenditures and Divestitures of the Last Three Years During Fiscal 2004, Fiscal 2005 and Fiscal 2006, the Company purchased property, plant and equipment in the normal course of business totaling $12,977,000, $13,500,000, and $1,416,000, respectively (including discontinued operations). During 2005, the Company purchased the Breyer’s yogurt business and Zipp Manufacturing flavors business for purchase prices of $59,152,000 and $457,000, respectively. In early 2006, the Company sold its franchising and licensing segment for $8,000,000. During 2006, the Company marketed its dairy component (Value America) segment, its yogurt segment and its distribution business (EPFD) for sale. In September 2006, the Company sold its Value America division for proceeds totaling $8,250,000 (including a hold back of $750,000). Additionally in November 2006, the Company completed the sale of substantially all of its EPFD assets for proceeds totaling $4,400,000 and in January 2007 the Company sold it foodservice segment for proceeds totaling $ 18,925,000. In January 2007, the Company sold its yogurt business for cash proceeds of $ 45,000,000, a $5,000,000 note and warrants to acquire shares of an affiliate of the purchaser. In February 2007, the Company closed down the printing and packaging plant and is marketing it for sale. In April 2007 the Company sold its frozen desserts segment for proceeds of $4,600,000. The Company is no longer manufacturing products other than under its co-packing arrangement with Dreyer’s pursuant to the sale of the assets of the foodservice segment, and is in the process of selling off some remaining inventory. See description of foodservice segment in Item 4(B) Business Overview. Item 4(B) Business Overview CoolBrands businesses have primarily consisted of the marketing and selling of frozen desserts and the related vertically integrated manufacturing and distribution operations in the U.S. and, the manufacturing and selling of fresh yogurt products, foodservice sales and manufacturing of frozen yogurt and ice cream mixes and the manufacture and sales of ingredients and packaging to the dairy industry. CoolBrands had marketed a diverse range of frozen desserts and fresh yogurt products under nationally and internationally recognized brand names. In Fiscal 2004 and Fiscal 2005, the Company’s reportable segments were the frozen dessert segment, yogurt (acquired in 2005), foodservice, dairy components, and franchising and licensing, including company owned stores. In December 2005, the Company sold the assets, net of certain liabilities of its franchising and licensing segment and began to actively market EPFD, a component of the frozen dessert segment, its Value America division, which comprised substantially all of the dairy components segment, and CBD, the yogurt segment, for sale. Accordingly, the assets and liabilities of each of these entities have been classified to assets and liabilities of discontinued operations on each of the consolidated balance sheets as of August 2006 and 2005 and the components of their operating results and cash flows have been included in net loss from discontinued operations on each of the consolidated statements of operations and cash flows from discontinued operations on each of the statements of cash flows. Therefore, the franchising and licensing segment, the yogurt segment and the dairy components segment have been reclassified to discontinued operations for each of the years presented. The Company is reporting continuing operations in two business segments for the periods presented. Additionally, the assets of the foodservice segment were sold on January 24, 2007. The businesses and business segments included in discontinued operations accounted for revenues of $260,077, $235,435 and $169,202 in Fiscal 2006, Fiscal 2005 and Fiscal 2004, respectively. The following table sets forth the contribution to revenue of each of the remaining segments in continuing operations at August 31, 2006 by geographic region for the periods indicated: Revenue by Industry Segments and Classes of Product and Services Year ended August 31, 2006 (in thousands of dollars) Operating Segments Revenue Source Frozen Desserts Foodservice(1) Corporate Total United States $ 120,959 $ 20,990 $ - $ 141,949 Canada 202 - 103 305 International - Inter-segment revenues (43,597) - - (43,597) Other revenues: 620 71 - 691 Total consolidated net revenues $ 78,184 $ 21,061 $ 103 $ 99,348 Year ended August 31, 2005 (in thousands of dollars) Operating Segments Revenue Source Frozen Desserts Foodservice(1) Corporate Total United States $ 173,727 $ 18,397 $ - $ 192,124 Canada 528 - 280 808 International 405 - - 405 Inter-segment revenues (43,665) (661) (230) (44,556) Other revenues: 797 - 132 929 Total consolidated net revenues $ 131,792 $ 17,736 $ 182 $ 149,710 Year ended August 31, 2004 (in thousands of dollars) Operating Segments Revenue Source Frozen Desserts Foodservice(1) Corporate Total United States $ 329,982 $ 16,382 $ - $ 346,364 Canada 901 - 219 1,120 International 361 - - 361 Inter-segment revenues (66,533) (703) (242) (67,478) Other revenues: 261 - 108 369 Total consolidated net revenues $ 264,972 $ 15,679 $ 85 $ 280,736 1 The Company sold its foodservice segment on January 24, 2007. Frozen Dessert Segment Revenues in the frozen dessert segment are generated from marketing and selling a variety of pre-packaged frozen desserts to distributors, and various retail establishments including supermarkets, grocery stores, club stores, gourmet shops, delicatessens and convenience stores. CoolBrands competed in the “Better for You” ice cream category with offerings such as fat-free, non-dairy WholeFruit Sorbet and Fruit-a-Freeze. Better for You offerings by CoolBrands includes No Pudge! branded frozen snacks and a line of Better for Kids frozen snacks sold under the Justice League, Snapple, Care Bears and Trix Pops brands. In addition, CoolBrands marketed a wide variety of “all family” premium ice creams and frozen snacks under brand names including Tropicana and Yoplait. CoolBrands’ subsidiary, EPFD operated a direct store door ice cream distribution system in selected markets in the U.S., serving these CoolBrands products and a number of Partner Brands to supermarkets, convenience stores and other retail customers. During Fiscal 2006, the Corporation made the decision to sell EPFD. The Corporation consummated the sale of substantially all of the net assets of EPFD to an unaffiliated third party on November 17, 2006. The Corporation did not sell its depots in Atlanta, Georgia, Moorestown, New Jersey, and Jessup, Maryland. These depots were closed in January 2007. The lease in Atlanta, Georgia has expired and the Corporation is currently negotiating settlements of the leases in Moorestown, New Jersey and Jessup, Maryland which are scheduled to expire in March, 2009 and September 2008, respectively. See Item 4(D), “Property, Plants and Equipment” for a further discussion. The Company may not be able to negotiate favorable settlements of these leases. Foodservice Segment In addition to products manufactured for use in its business, the Corporation manufactured soft serve frozen yogurt and premium ice cream mixes in a leased facility in Russellville, Arkansas. Soft serve mix is sold under the Eskimo Pie brand name to broad-line foodservice distributors, yogurt shops and other foodservice establishments which, in turn, sell soft serve ice cream and frozen yogurt products to consumers. A separate sales force working within Eskimo Pie's wholly-owned subsidiary, Sugar Creek Foods, Inc., managed the sale of soft serve yogurt and ice cream mixes. In early Fiscal 2007, the Company made the decision to sell the assets of its foodservice segment and consummated the sale of the foodservice segment to an unaffiliated third party on January 24, 2007. Sugar Creek Foods, Inc, entered into a Co-Pack Agreement with Dreyer’s to manufacture soft-serve ice cream for a period of up to nine months from the date of the sale. Yogurt Segment CoolBrands subsidiary, CoolBrands Dairy, Inc. (“CBD”), manufactured cup yogurt at its plant located in North Lawrence, New York, under the Breyers brand pursuant to a trademark rights agreement, which grants the right in perpetuity, and under the Creme Savers brand pursuant to a long term license agreement. Breyers yogurt was distributed and sold across the United States, internationally through the United States military complex and throughout the Caribbean. Finished goods were shipped refrigerated freight to strategic refrigerated warehouses for distribution to key accounts. During Fiscal 2006, the Company made the decision to sell the yogurt segment, which it had acquired in March 2005. Accordingly, the assets and liabilities of the yogurt segment were included in assets and liabilities of discontinued operations on the consolidated balance sheets and the results of operations and cash flows are included in loss from discontinued operations and cash flows from discontinued operations on the consolidated statements of operations and consolidated statements of cash flows, respectively for all financial statement periods presented. CBD was sold to an unaffiliated third party on January 30, 2007. Dairy Components Segment In addition to products manufactured for use in its business, the Corporation sold various other ingredients to the dairy industry produced at its New Berlin, Wisconsin facility. This business involved blending, cooking and processing basic flavors and fruits to produce products, which subsequently are used by customers to flavor frozen desserts, ice cream novelties and fluid dairy products. During 2006, the Company made the decision to sell its Value America division, which represented substantially all of the dairy components segment. Accordingly, the assets and liabilities of Value America are included in assets and liabilities of discontinued operations on the consolidated balance sheets and the results of operations and related cash flows are included in net loss from discontinued operations and cash flows from discontinued operations on the consolidated statements of operations and the consolidated statements of cash flows for all financial statement periods presented. The Company consummated the sale of the assets of Value America to an unaffiliated third party on September 14, 2006. Franchising and Licensing Segment Prior to the sale of substantially all of the Franchising and Licensing business, a full franchising program had been developed for each of the Tropicana®
